
	
		II
		111th CONGRESS
		1st Session
		S. 855
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Ms. Collins (for herself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish an Energy Assistance Fund to guarantee
		  low-interest loans for the purchase and installation of qualifying energy
		  efficient property, idling reduction and advanced insulation for heavy trucks,
		  and alternative refueling stations, and for other purposes.
	
	
		1.Energy
			 Assistance Fund
			(a)DefinitionsIn
			 this section:
				(1)FundThe
			 term Fund means the Energy Assistance Fund established by
			 subsection (b).
				(2)Secretary
			 concernedThe term Secretary concerned means, with
			 respect to programs carried out by each Secretary—
					(A)the Secretary of
			 Agriculture;
					(B)the Secretary of
			 Energy;
					(C)the Secretary of
			 Housing and Urban Development;
					(D)the Secretary of
			 Transportation; and
					(E)the Administrator
			 of the Small Business Administration.
					(b)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Energy Assistance Fund, consisting of such amounts
			 as are appropriated to the Fund under subsection (h)(1).
			(c)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary
			 concerned, the Secretary of the Treasury shall transfer from the Fund to the
			 Secretary concerned such amounts as the Secretary concerned determines are
			 necessary to provide to carry out 1 or more qualified purposes described in
			 subsections (d), (e), and (f).
				(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
				(d)Low-interest
			 loan guarantees for purchase and installation of qualifying energy efficient
			 property
				(1)In generalTo the extent that
			 the Secretary concerned has authority under other law to make or guarantee
			 loans or grants to persons to purchase and install qualifying property, the
			 Secretary concerned may guarantee loans made to eligible United States persons
			 for the purchase and installation of qualifying property.
				(2)Qualifying
			 propertyFor the purpose of paragraph (1), qualifying property
			 means—
					(A)any component
			 which constitutes a qualified energy efficiency improvement (as defined in
			 section 25C(c) of the Internal Revenue Code of 1986);
					(B)property to heat
			 water for use in a dwelling unit located in the United States and used a
			 residence by the person if at least half of the energy used by such property
			 for such purpose is derived from the sun;
					(C)property which
			 uses solar energy to generate electricity for use in a dwelling unit located in
			 the United States and used by the person (in the case of an individual) as a
			 residence;
					(D)qualified fuel
			 cell property (as defined in section 48(c)(1) of that Code) installed on or in
			 connection with a dwelling unit located in the United States and used as a
			 principal residence (within the meaning of section 121 of that Code) by the
			 person (in the case of an individual); or
					(E)a compliant stove
			 (as defined in section 25E(c)(2) of that Code) which—
						(i)is installed in a
			 dwelling unit located in the United States; and
						(ii)replaces a
			 noncompliant stove (as defined in section 25E(c)(3) of that Code) used in such
			 dwelling unit.
						(3)EligibilityTo
			 be eligible to receive a loan guarantee under this subsection, a person that is
			 an individual shall have a household income of not to exceed 115 percent of the
			 national median household income, as determined by the Secretary
			 concerned.
				(4)Use of
			 loanThe recipient of a loan guaranteed under this subsection may
			 use the loan only to fund improvements to property owned by, and for the
			 benefit of, the recipient.
				(5)AmountThe
			 amount of a loan made to a person that is guaranteed under this subsection
			 shall equal the lesser of—
					(A)90 percent of the
			 difference between—
						(i)the cost incurred
			 by the person for the purchase and installation of the qualifying property, as
			 approved by the Secretary; and
						(ii)the amount of
			 any credit allowable to the person with respect to such property under section
			 25C, 25D, or 25E, of the Internal Revenue Code of 1986; or
						(B)$30,000.
					(6)Term of
			 loansA loan guaranteed under this subsection shall have a term
			 of not to exceed 15 years.
				(e)Low-interest loan guarantees for purchase
			 and installation of idling reduction and advanced insulation for heavy
			 trucks
				(1)In generalTo the extent that
			 the Secretary concerned has authority under other law to make or guarantee
			 loans or grants to persons to purchase and install idling reduction devices
			 described in section 4053(9) of the Internal Revenue Code of 1986 or advanced
			 insulation described in section 4053(10) of such Code, the Secretary concerned
			 may guarantee loans made to United States persons for the purchase and
			 installation of such idling reduction devices and advanced insulation.
				(2)Use of
			 loanThe recipient of a loan guaranteed under this subsection may
			 use the loan only to fund improvements to property owned by, and for the
			 benefit of, the recipient.
				(3)Amount
					(A)In
			 generalThe amount of a loan made to a person that is guaranteed
			 under this subsection shall equal 90 percent of the difference between—
						(i)the cost incurred
			 by the person for the purchase and installation of the idling reduction devices
			 and advanced insulation described in subsection (a), as approved by the
			 Secretary concerned; and
						(ii)12 percent of
			 the amount for which the idling reduction devices or advanced insulation was
			 sold.
						(B)Special
			 rulesIn the case of any property described in paragraphs (2),
			 (3), or (4) of section 4051(a) of the Internal Revenue Code of 1986, the amount
			 determined under subparagraph (A) shall be zero.
					(C)Determination
			 of priceRules similar to the rules of section 4052(b) of the
			 Internal Revenue Code of 1986 shall apply for purposes of subparagraph
			 (B).
					(4)Loan
			 termsThe Secretary concerned shall establish terms for loans
			 guaranteed under this subsection, as determined by the Secretary
			 concerned.
				(f)Low-interest loan guarantees for purchase
			 and installation of alternative refueling stations
				(1)In generalTo the extent that
			 the Secretary concerned has authority under other law to make or guarantee
			 loans or grants to persons for the purchase and installation of any qualified
			 alternative fuel vehicle refueling property (as defined in section 30C(c) of
			 the Internal Revenue Code of 1986), the Secretary concerned may guarantee loans
			 made to United States persons for the purchase and installation of any such
			 qualified alternative fuel vehicle refueling property placed in service by the
			 person during a taxable year.
				(2)Use of
			 loanThe recipient of a loan guaranteed under this subsection may
			 use the loan only to fund improvements to property owned by, and for the
			 benefit of, the recipient.
				(3)AmountThe
			 amount of a loan made to a person that is guaranteed under this subsection
			 shall equal 90 percent of the difference between—
					(A)the cost incurred
			 by the person for the purchase and installation of the qualified alternative
			 fuel vehicle refueling property described in paragraph (1), as approved by the
			 Secretary concerned; and
					(B)the amount of any
			 credit allowable to the person under section 30C of the Internal Revenue Code
			 of 1986.
					(4)Loan
			 termsThe Secretary concerned shall establish terms for loans
			 guaranteed under this subsection, as determined by the Secretary
			 concerned.
				(g)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(h)Funding
				(1)Mandatory
			 funding
					(A)In
			 generalNotwithstanding any other provision of law, on October 1,
			 2009, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Fund for the cost of loans to
			 carry out the purposes of the Fund $1,000,000,000, to remain available until
			 expended.
					(B)Receipt and
			 acceptanceThe Fund shall be entitled to receive, shall accept,
			 and shall use to carry out the purposes of the Fund the funds transferred under
			 subparagraph (A), without further appropriation.
			 
					(2)Authorization
			 of appropriations
					(A)In
			 generalIn addition to the amount made available under paragraph
			 (1), there are authorized to be appropriated to the Fund such sums as are
			 necessary to carry out the purposes of the Fund.
					(B)Additional
			 fundingTo the extent that a Secretary described in subsection
			 (a) has authority under other law to make or guarantee loans or grants
			 described in subsection (d)(1), (e)(1), or (f)(1), in addition to any other
			 funds made available to carry out that authority under any other provision of
			 law, there are authorized to be appropriated to the Secretary such sums as are
			 necessary for the Secretary to provide additional loans, loan guarantees, or
			 grants under that authority.
					
